Exhibit 10.1 

 

Third Amendment to $3,000,000 Convertible Debenture Agreement Dated June 2, 2015

 

Sundance Strategies, Inc. ( the “Company”) and Satco International, Limited
(“Satco”) entered into a Convertible Debenture Agreement (“the Agreement”) dated
June 2, 2015.

 

RECITALS

A.The Company and Satco entered into the First Amendment to the Agreement
effective on or about February 1, 2016 (“First Amendment”).

B.The Second Amendment was agreed upon on June 1, 2016.

C.The purpose of this Third Amendment is to formalize the Parties desire to add
and or amend certain terms and conditions of the Agreement.

 

NOW,THEREFORE, inconsideration of the mutual covenants contained herein and
other good and valuable consideration the receipt and adequacy of which is
hereby acknowledged, the Parties agree to amend the Agreement as follows:

 

Paragraph 7. Conversion first sentence: The Terms “one year from the date of
issuance” shall be replaced with on February 28, 2018.

 

NOW, THEREFORE, inconsideration of the mutual covenants contained herin and
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Parties agree to amend the Second Amendment as follows:

 

Second paragraph: The paragraph shall be replaced in its entirety with the
following: I agree to extend the Debenture Agreement between Satco and the
Company from the original due date of June 2, 2016 to February 28, 2018.

 

All other terms and conditions remain as outlined in the Agreement and the First
Amendment.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Third Amendment on the
date as recorded below.

 

 

 

Stephen H. Smoot /s/ Stephen H. Smoot                        

Satco International, Limited Date: October 25, 2016

Attorney-in-Fact  

 

  

Randall F. Pearson /s/ Randall F. Pearson                     

President Date: October 25, 2016

Sundance Strategies, Inc.  

 